IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-331-CR


ROY TORRES GARZA,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR93-069, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING
 



PER CURIAM
	This is an appeal from a judgment of conviction for aggravated robbery.  On
January 26, 1994, this Court granted a joint motion for leave to file out-of-time motion for new
trial.  The motion for new trial was subsequently filed by appellant and granted by the district
court.
	The appeal is dismissed.

Before Justices Powers, Aboussie and Jones
Appeal Dismissed
Filed:   March 30, 1994
Do Not Publish